—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered June 15, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing *630(Starkey, J.), of those branches of the defendant’s omnibus motion which were to suppress a statement made by him to the police and identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly denied suppression of the defendant’s oral statement since that statement was voluntarily and spontaneously made (see, People v Rivers, 56 NY2d 476). Additionally, there is no merit to the defendant’s contention that he was improperly denied counsel at the preaccusatory lineup (see, People v LaClere, 76 NY2d 670; People v Hernandez, 70 NY2d 833; People v Hawkins, 55 NY2d 474, cert denied 459 US 846).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions lack merit. Balletta, J. P., Joy, Krausman and Florio, JJ., concur.